Title: To Thomas Jefferson from Andrea Pini, 17 April 1823
From: Pini, Andrea,Pini, Elisabetta Mazzei
To: Jefferson, Thomas


                            Monsieur
                            
                                Livourne
                                 ce 17 avril 1823.
                            
                        Il y a deux ans que vous eûtes la bonté de nous écrire pour nous offrir la restitution du Capital appartenant à ma femme, qui se trouve entre vos mains, & du quel vous nous avez toujours éxactement payé les interêts.  Ces fonds ne pourraient être mieux placés, & nous aurions été très heureux de vous les laisser encore, si des circonstances de famille ne nous eussent obligés de faire face à des depenses éxtraordinaires, en nous obligeant par conséquent à nous prévaloir de l’argent dont nous pouvons disposer.—Nous nous trouvons par là dans le cas de vous adresser la présente pour vous prier, Monsieur, d’avoir la bonté d’accéder à notre démande en nous faisant tenir le plus promptement possible le Capital qui se trouve entre vos mains de la propriété de ma femme.Nous vous sérons infiniment reconnaissants de l’empressement que vous voudrez bien mettre à nous rendre ce service, qui est pour nous d’une très grande importance.Les Lettres, & les fonds, que vous me fairez passer à cet éffet pourront être mis sous mon adresse, c’est-à-dire à Monsieur André Pini Conseiller de Collège de Sa Majesté L’Empéreur de Russie, et Son Consul général provisoire à Livourne.En vous priant très instamment de n’envisager l’objet de notre demande que comme un éffet de nos circonstances particulières, nous avons l’honneur d’être avec un sincère respect. Monsieur, Vos très humbles, & très obéissants Serviteurs.Andre Pini,
                            Elisabetta Mazzei ne Pini Editors’ Translation
                            Sir
                            
                                Livourne,
                                17 April 1823.
                            
                        Two years ago, you were kind enough to write to us to offer us restitution of the Capital that belongs to my wife, which is in your hands & of which you always have accurately paid us the interest.  These funds could not be better placed, & we would have been very happy to continue leaving them with you, if some family circumstances had not forced us to face extraordinary expenses, and is consequently obliging us to take advantage of all the money at our disposal.—So we are now in the position of sending you this letter to ask you, Sir, to be kind enough to grant our request, and send us as promptly as possible the Capital of my wife’s property that is in your hands.We will be infinitely grateful for the alacrity with which you will be kind enough to do us this favor, it is of very great importance to us.The Letters, & the funds that you will transmit to me for this purpose can be sent to my address, that is to say, to Mister André Pini College Counselor of His Majesty the Emperor of Russia, and His temporary general Consul in Livourne. I am asking you very intently to consider the object of our request only as an effect of our particular circumstances.  We have the honor to be, with sincere Respect, Sir, Your very humble & very obedient Servants.Andrea Pini
                            Elisabetta Mazzei ne Pini